Case: 2:19-cv-03634-ALM-KAJ Doc #: 98 Filed: 05/12/20 Page: 1 of 3 PAGEID #: 6713




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


UNITED STATES OF AMERICA,                              :
                                                       :    Case No. 2:19-cv-03634
               Plaintiff,                              :
                                                       :    JUDGE ALGENON L. MARBLEY
       v.                                              :
                                                       :    Magistrate Judge Jolson
RONALD E. SCHERER, et al.,                             :
                                                       :
                                                       :
               Defendants.                             :


                                               ORDER

       This matter is before the Court on Defendant Ronald E. Scherer’s Motion for Specific

Discovery. Doc. 52. Defendant has moved the Court for an order -- pursuant to Brady v.

Maryland, 373 U.S. 83 (1963) -- requiring the Government to turn over any and all evidence that

is exculpatory in nature, including but not limited to evidence that may be used to impeach any of

the Government’s witnesses and evidence related to the issue of Defendant’s compliance with the

United States Tax Code.

       In Brady, the Supreme Court held that “the suppression by the prosecution of evidence

favorable to an accused upon request violates due process where the evidence is material either to

guilt or to punishment, irrespective of the good faith or bad faith of the prosecution.” 373 U.S. at

87. Defendant, however, fails to present authority suggesting that the holding in Brady applies to

civil suits brought by the Government where, such as here, an individual’s liberty is not at stake.

Cf. Brodie v. Dept. of Health & Human Servs., 951 F. Supp. 2d 108, 118 (D.D.C. 2013) (“Brady

does not apply in civil cases except in rare situations, such as when a person’s liberty is at stake.”).

Accordingly, to the extent Defendant relies on Brady as a basis for this Motion, it is DENIED.


                                                   1
Case: 2:19-cv-03634-ALM-KAJ Doc #: 98 Filed: 05/12/20 Page: 2 of 3 PAGEID #: 6714




       Alternatively, Defendant’s Motion might be construed as a Motion to Compel Discovery

pursuant to Federal Rule of Civil Procedure 37. Rule 37(a) provides that, on notice to other parties

and all affected persons, “a party may move for an order compelling disclosure or discovery.” Fed.

R. Civ. P. 37(a)(1). Importantly, “[t]he motion must include a certification that the movant has in

good faith conferred or attempted to confer with the person or party failing to make disclosure or

discovery in an effort to obtain it without court action.” Id.

       Here, the Court is not satisfied that Court intervention is warranted at this time. The

Government, in its response, attests that it has not yet been served with any appropriate discovery

requests, and the Government has not refused to respond to Defendant’s requests. See Doc. 60 at

9. The only evidence in the record of a possible discovery request is an email Defendant sent to

Government attorney Peter Sklarew, an assistant chief in the DOJ Tax Division, one day before he

filed this Motion. Certainly, this does not satisfy Defendant’s duty under Rule 37(a) to attempt to

resolve discovery issues with opposing counsel before seeking judicial intervention.            See

Benavidez v. Sandia Nat’l Labs., 319 F.R.D. 696, (D.N.M. 2017) (“Whether the parties engaged

in a good-faith conference will involve a case-by-case consideration of the facts, and that

consideration might differ from docket to docket, but the Court concludes that rule 37(a) generally

demands something more than a one-sided, perfunctory letter sent the day before a motion to

compel is filed. In the case of a violation, the Court may then summarily deny a motion to compel

in the event the Court concludes that the movant failed to confer with opposing counsel in good

faith.”). While Defendant appears to rely on this Court’s expedited discovery order to justify his

Motion, that order applied only to the parties’ Preliminary Injunction hearing:

       IT IS ORDERED THAT, in preparation for the Preliminary Injunction hearing, the parties
       are to engage in expedited discovery without the requirement of a meeting pursuant to Fed.
       R. Civ. P. 26(f), and without regard to the limitations of Federal Rules of Civil Procedure
       30(a)(2), 30(d), 31(a)(2), and 33(a)(1).

                                                  2
Case: 2:19-cv-03634-ALM-KAJ Doc #: 98 Filed: 05/12/20 Page: 3 of 3 PAGEID #: 6715




See Doc. 9 at 9. The Preliminary Injunction hearing has since been resolved by Stipulated Order

of the parties, and thus, expedited discovery is no longer in effect. Accordingly, the Court

DENIES Defendant’s Motion for Specific Discovery for a failure to comply with Federal Rule of

Civil Procedure 37(a)(1). Defendant Scherer, however, after engaging in good-faith discussions

with opposing counsel, may file a motion to compel at a later time if discovery disputes arise.

       IT IS SO ORDERED.



                                             ___
                                             ALGENON
                                             ALGEEN
                                                  NO
                                                   ON L. MARBLEY
                                                         MAR
                                                          A BLEY
                                                               EY
                                                               EY
                                             CHIEF UNITED
                                                   UN
                                                   UNIT
                                                     ITE
                                                       EDDS
                                                          STATES
                                                            TATES DISTRIC
                                                                  DISTRICT JUDGE

DATED: May 12, 2020




                                                3
